Citation Nr: 1132197	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent prior to June 4, 2007, and 70 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective July 7, 2004 (date of claim).  An August 2008 supplemental statement of the case (SSOC) increased the rating to 70 percent, effective June 4, 2007 (the date of a VA treatment record).  The Veteran did not disagree with the effective date assigned; however, he has not expressed satisfaction with the "staged" increased rating.  Therefore, both "stages" of the rating remain on appeal; the issue has been characterized to reflect that staged ratings are assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1. Throughout prior to June 4, 2007, the Veteran's PTSD was manifested by symptoms that produced impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2. From June 4, 2007, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD prior to June 4, 2007, and a 100 percent schedular rating from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while an August 2008 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an August 2008 letter also provided him with general disability rating criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  While SSA records are constructively of record, the Board finds that the Veteran is not prejudiced by VA not obtaining these records prior to adjudicating his claim.  Significantly, he has not claimed (nor does the record suggest) that medical records from SSA would be relevant to his claim for an increased rating for his service-connected PTSD.  The record shows that the Veteran's SSA disability award is based on a work-related back injury he sustained at least two years prior to the effective date of his award of service connection for PTSD.  VA is not obliged to obtain such records prior to adjudication of this claim (See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010) (only relevant SSA records must be obtained; the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records)), because they would have no bearing regarding the severity of the PTSD during the period of time under consideration .  

The RO arranged for VA examinations in August 2004 and in August 2008.  The reports of those examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's June 2004 to August 2008 VA treatment records show that he was first seen for PTSD symptoms in June 2004.  The symptoms included intrusive thoughts, nightmares, sleep disturbance, survivor's guilt, hypervigilance, exaggerated startled responses, anxiety, depression, and irritability.  He also reported difficulty concentrating.  On examination, the Veteran's mood was anxious and depressed.  His speech was normal, his memory appeared intact, his affect was appropriate, and he denied having hallucinations, delusions, or homicidal ideation.  He did admit to passive suicidal ideation, but indicated he would present to triage if he felt unsafe.  He denied any past psychiatric treatment or hospitalizations.  He was encouraged to submit a claim for service connection for PTSD.  He was also accepted into the PTSD Clinical Team (PCT) and arrangements were made for him to be seen on a bimonthly basis.

The Veteran was seen again in June 2004 for a crisis intervention.  He reported increased nightmares and having trouble sleeping.  These were felt to most likely be related to withdrawal.  He also reported that he had "lost it" with his wife and her 17-year-old son and that he had been physical with his stepson (by grabbing his arm).  The Veteran's wife was advised to call police if she felt there was a threat of or any physical violence in the home.

In July 2004, the Veteran informed his primary care provider (PCP) that he wished to be evaluated by a psychiatrist as he was a Vietnam veteran who experienced nightmares, poor sleep, depressed moods, and angry outbursts.  He was afforded a comprehensive initial pharmacology assessment by a psychiatrist in October 2004.  It was noted that the Veteran had been meeting with a therapist for several months and that his PCP had started him on medication that seemed to help.  The Veteran reported he did not feel he had a drinking problem, although everyone else seemed to think he did.  He also stated he used to drive 1000 miles per day ("until [he] was super-exhausted") because he could not sleep.  He explained he had been avoiding sleep for 30 years because of recurring nightmares related to his service in Vietnam, and that he often drank to put himself to sleep.  He also reported that he had been married three times; the first marriage took place immediately after his return from Vietnam.  They had three children and he divorced her after 16 years of marriage when he left her for another woman; he has remained in touch with her and their children.  His second marriage lasted 10 years, and he had been married to his third (and current) wife for 3 years.  He also noted that he had been working as a long-haul tractor trailer driver until a work-related back injury forced him to retire on disability 2 years earlier.  On mental status examination, the Veteran was noted to be adequately groomed and wearing clean clothes.  He spoke spontaneously and responsively with well-elaborated statements.  He appeared comfortable in his chair, made eye contact when speaking, and his demeanor was cooperative and candid.  There was no overt evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  The contents of his speech were generally responsive, but he frequently digressed to talk about his negative opinions of, and experiences with, health care givers.  No suicidal, homicidal, or delusional ideations were expressed; they were also explicitly denied.  His mood was described as "depressed," but he appeared angry to the examiner.  His affect was somewhat tense and sullen.  He appeared to understand he had a problem with anger and the role of his medication in helping him to control it, but he did not see his binge drinking as a problem.  His judgment appeared to be intact.  PTSD and alcohol abuse were diagnosed.

In January 2005, the Veteran presented for follow up with his psychiatrist.  On mental status examination, he was noted to be alert, dressed in clean clothes, and well-groomed.  He spoke in a well-modulated voice and was conversational while making intermittent eye contact.  There was no evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  The content of his speech was focused mostly on past negative experiences with treatment providers who had not listened to him about his responsiveness to pain medication.  He denied suicidal, homicidal, or delusional ideation.  His mood appeared irritable, but his affect was available and appropriate to content, and his insight and judgment remained intact.  The Veteran's medications were adjusted accordingly and he was instructed to continue psychotherapy per his treatment plan.

In February 2005, the Veteran reported to his therapist that he continued to experience marital discord and also complained of increased symptoms of PTSD.  He continued to use alcohol on occasion, but indicated he was taking his medications as prescribed.  

The Veteran was not seen again by his psychiatrist until June 2005, having missed his appointment in April due to flu.  He reported that although he still suffered from nightmares, they were not as frequent now that he was on medication.  Likewise, his anger was better controlled.  However, he was still irritable after his nightmares and was more likely to get into arguments with others, including his wife.  He reported that he would rather feel somewhat detached than to have his anger "boiling up" as it used to.  He also reported that he had stopped attending group therapy sessions because he was a loner and mistrusted others.  On mental status examination, the Veteran was alert, dressed appropriately, and showed good hygiene.  He was also, for the most part, neatly groomed.  He spoke spontaneously but intermittently in a well-modulated voice and made eye contact frequently as he spoke.  There was no overt evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  His speech content was topical and he denied any suicidal, homicidal, or delusional ideation.  His mood appeared irritable, but his affect was available and consistent with his mood.  His insight and judgment remained intact.  Similar findings were reported in January 2006.

After his January 2006 psychopharmacology visit, the Veteran was not seen by his psychiatrist until June 4, 2007, when it was noted that he had been without medication for more than a year.  He denied any withdrawal syndrome even though he had apparently stopped his medications abruptly.  He reported that "nothing much" had changed since his last treatment session, except that he and his wife no longer shared a bedroom due to his nighttime sleep disturbances.  On mental status examination, the Veteran was alert with clean, but disheveled hair.  He was otherwise well-groomed.  He shifted frequently in his chair as if he was unable to sit comfortably, and admitted to being in pain when asked.  His speech was poorly articulated at times, which appeared to be more habit than related to structural impairment, and he tended to avoid eye contact.  There was no evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  The content of his speech was responsive.  No suicidal, homicidal, or delusional ideation was expressed.  His mood appeared mildly depressed, and the Veteran confirmed that he was.  His affect was available but subdued; his insight and judgment remained intact.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 41 was assigned.

In July 2007, the Veteran reported that he was sleeping better, that his nightmares had become less frequent, and that he was able to return to sleep more easily and did not have as many outbursts.  His wife also noted that he had been calmer.  On mental status examination, he was alert, adequately groomed, and wearing clean clothes.  He spoke in a soft voice and made eye contact intermittently.  His demeanor was cooperative but reserved.  There was no evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  No suicidal, homicidal, or delusional ideation was expressed.  His mood appeared mildly irritable; he indicated he was not enthused by anything.  His affect was well-modulated and consistent with his mood; his insight and judgment remained intact.  It was the psychiatrist's impression that the Veteran had responded well to his medications, which he was tolerating well.

After two missed appointments, the Veteran was not seen again until November 2007.  He reported having "good nights and bad nights," and experiencing depressed moods that lasted 2-3 days.  These usually occurred after periods of worsening sleep.  He also reported that he enjoyed working in his garage restoring an old Mustang because there were no windows in the garage and he did not have to deal with anybody when he was in there.  On mental status examination, the Veteran was alert, wearing clean clothes, and neatly groomed.  He spoke with elaborated responses to questions, but generally waited to be asked questions before speaking.  His eye contact was intermittent.  There was no evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  The content of his speech was topical.  No suicidal, homicidal, or delusional ideation was expressed.  His mood appeared mildly dysphoric and irritable.  His affect was available and consistent with his mood; his insight and judgment remained intact.  PTSD was diagnosed and a GAF score of 35 was assigned.

In March 2008, it was observed that the Veteran appeared angrier than usual.  He reported that he was "tired of it."  He noted that he had not been sleeping well, which affected his relations with his wife, and that he had not been feeling well physically.  He admitted to using alcohol to help him sleep.  On mental status examination, the Veteran was alert and neatly groomed.  His clothes were slightly oil-stained and he explained he had been working in his garage.  He spoke spontaneously and made frequent eye contact.  There was no overt evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  The content of his speech was topical.  No suicidal, homicidal, or delusional ideation was expressed.  His mood was angry, dysphoric and irritable.  His affect became more cordial and mood less irritable as the interview progressed.  His insight and judgment remained intact.  PTSD and alcohol abuse were diagnosed; a GAF score of 40 was assigned.

In August 2008, the Veteran admitted that he had been drinking heavily lately, and was having increased marital problems, with his wife indicating a desire for divorce.  It was noted that he reported he drank heavily since before service and that he had not had any periods of sustained sobriety.  On mental status examination, the Veteran was alert and wearing clean clothes.  Apart from his disheveled hair, he was also well-groomed.  He spoke in a soft but animated voice, but his frequent changes in poses suggested slight agitation.  He spoke responsively and spontaneously, and made frequent eye contact.  His speech was well-articulated; there was no odor of alcohol or evidence of hand tremors.  There was also no overt evidence of cognitive defect, formal thought disorder, internal stimuli or psychomotor disturbance.  The content of his speech was topical.  No suicidal, homicidal, or delusional ideation was expressed, but he did admit to passive suicidal ideation when he stated that he often thought life would be easier for his family if he was dead.  He recognized however that his suicide would be difficult for his daughter, and stated he had no plan or intention to harm himself.  His mood appeared depressed and irritable.  His affect was available, well-modulated, and consistent with his mood.  His judgment remained adequate as he recognized the difference between right and wrong, and as for his insight, it was noted that the Veteran tended to view his situation as inescapable, although he was receptive to the suggestion that his drinking was contributing more to his difficulties.  Based on this examination, the psychiatrist stated that although the Veteran was not acutely suicidal, in the context of his ongoing heavy alcohol abuse and possibly unstable support system, the risk for suicide might increase with little warning.  It was his opinion that the Veteran would benefit from more frequent psychological support and risk assessments.  A GAF score of 31 was assigned.

On August 2004 VA examination, the Veteran reported that he had been married three times and was currently living with his third wife and her son.  He also had children by his previous marriages and was in contact with them as well as their children.  His psychiatric treatment history revealed that he had been given diagnoses of PTSD and major depressive disorder.  He was first seen for mental health treatment in June 2004 and had attended several sessions of individual and group therapy since then.  He took psychotropic medication prescribed by his PCP and was awaiting an appointment with a VA psychiatrist.  The Veteran's occupational history consisted of working as a self-employed truck driver for 27 years.  He stated that he did well in this job "because there was nobody around [him]."  He was currently unemployed, having been disabled and on SSA disability for the past 2 years following a work-related back injury.  On mental status examination, the Veteran appeared casually but appropriately dressed and well-groomed.  He also appeared to be his stated chronological age.  He was cooperative and the examiner found him to be a truthful and reliable informant.  He was noted to be psychomotorically agitated throughout the interview as he was somewhat tremulous; the Veteran indicated he was anxious relative to the interview.  His speech was normal in rate and volume, and he was well-articulated.  There was no evidence of auditory or visual hallucinations and his thought form was lucid and coherent.  There was also no evidence of any psychotic thought process.  The Veteran was alert, well-oriented, and free from any gross signs of cognitive impairment.  His thought content was appropriate to the interview and not obsessional or delusional.  His affect was restricted in range.  He denied any suicidal or homicidal ideation, urge, intent, or plan, but noted that he had some history of fleeing suicidal ideation that were not accompanied by any plans to commit suicide.  His insight and judgment were noted to be intact.  Chronic PTSD was diagnosed, and a GAF score of 45 was assigned.

On August 2008 VA examination, the Veteran reported he was living with his third wife in a house that they owned.  He had three children from his prior marriages and stated he was in contact with them as well as his grandchildren.  The examiner noted that he had conducted the Veteran's prior VA examination in 2004, at which time a GAF score of 45 had been assigned.  The details of this examination were reviewed with the Veteran who found the 2004 report thoroughly accurate, and stated that his functioning since the 2004 VA examination had been about "the same."  He reported having good days and bad days, with the most persistent symptom being nightmares, although he noted that they had decreased in frequency with the aid of medications.  He continued to use alcohol as a sleep aid and noted that as of two years ago, he no longer shared a bedroom with his wife due to his nightly disturbances.  He also noted that his relationship with his wife was additionally strained by his chronic irritability and snappiness towards her.  He reported that since his last examination, he had had experiences of assaultiveness.  Interim occupational history showed that about two years earlier, the Veteran had tried to return to work, part time, as a freelance truck driver.  He reported that he had hoped the distraction of working, which he finds physically exhausting, would help him cope.  He noted, however, that he often declined job offers that came his way because of his mental health symptoms.  He also noted that when he did work, he performed well but that interpersonally he had great difficulty.  A review of the Veteran's most recent treatment records showed he had been assigned a GAF score of 40 in March 2008.  

On August 2008 VA mental status examination, the Veteran was appropriately dressed and adequately groomed, although slightly disheveled.  He appeared his stated chronological age.  He was pleasant and cooperative throughout the interview, and the examiner found him to be a truthful and reliable informant, although he tended to minimize his symptoms.  There were no psychomotor abnormalities apparent on examination; his speech was normal in rate and volume, and he was well-articulated, although he tended to give brief and concise answers.  He was alert, oriented, and free from any gross signs of cognitive impairment.  His thought form was lucid and coherent; there was no psychotic thought process and he denied any auditory or visual hallucinations.  His thought content was marked by feelings of hopelessness and worthlessness, but he was not obsessional or delusional.  His affect was restricted in range, but it was not labile and content was appropriate.  He reported chronic suicidal ideation and chronic morbid thoughts, but denied any suicidal urges, intent, or attempts.  He also denied any past or present homicidal ideation, urge, intent, or plan.  His insight and judgment were good, and the examiner found it noteworthy that the Veteran appeared to have great respect for authority figures and in particular for the law and legal authority figures.  Based on the foregoing, the examiner opined that compared to the Veteran's 2004 examination (when the Veteran's PTSD symptoms were severe), his PTSD symptoms remained severe in intensity with some progression in his alcohol-related symptomatology and in some of his PTSD symptoms.  Chronic PTSD was diagnosed, and a GAF score of 44 was assigned.

In May 2011 written argument, the Veteran's representative stated that the Veteran asserted his PTSD symptoms warranted an evaluation in excess of the currently assigned 70 percent rating, and argued that the RO's dismissal of the assigned GAF score of 44 (by the August 2008 VA examiner) was contrary to the Court's holding in Richard (Mary) v. Brown, 9 Vet. App. 266 (1996), wherein the Veteran was assigned a 70 percent rating for his PTSD based upon a GAF score of 50.  The representative then stated that in Richard (Mary), the Court recognized that a GAF score of 50 indicated "serious" impairment.  Id. at 267-68.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General Rating Formula for Mental Disorders (General Formula)), a 30 percent rating is warranted for PTSD when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms [emphasis added] as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  The effective date of an increase in a disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Prior to June 4, 2007

A 30 percent rating has been assigned for this period of time based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In considering the evidence of record under the laws and regulations set forth above, the Board concludes that throughout this appeal period, the Veteran never manifested symptoms of PTSD that more nearly approximate the criteria for the next higher, 50 percent, rating.  In particular, June 2004 to January 2006 VA treatment records and the report of the August 2004 VA examination reflect that prior to June 4, 2007, the Veteran's PTSD was characterized by intrusive thoughts, nightmares, sleep disturbances, negative thoughts about his experiences in Vietnam, which triggered symptoms of anger, depression, anxiety, and irritability/angry outbursts.  Such symptoms do not reflect that PTSD caused reduced reliability and productivity that would warrant a 50 percent rating prior to June 4, 2007.

The Board acknowledges that prior to June 4, 2007, there were a few occasions where the Veteran's outbursts of anger and irritability were so great that they affected those around him (e.g., when he became physical with his stepson in June 2004).  However, the Veteran also demonstrated the ability to recognize that he had an anger problem and to control such impulses with medication.  This allowed him to maintain relationships with not only his current wife and her son, but also his first spouse and his children and grandchildren by that marriage.  Similarly, while the evidence shows the Veteran reported occasional thoughts of suicide, and was assigned a GAF score of 45 by the August 2004 VA examiner in recognition of such symptom, the Board notes he also admitted he would not actually commit suicide and would seek help before reaching that point.  Significantly, the Veteran's June 2004 to January 2006 VA treatment records and the report of the August 2004 VA examination do not contain evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment and abstract thinking; disturbances of motivation and mood, or other symptoms of like gravity; or difficulty in establishing and maintaining effective work and social relationships.  The preponderance of the evidence is against a higher (50 percent) rating for the period prior to June 4, 2007, and the benefit of the doubt rule does not apply.

From June 4, 2007

From June 4, 2007 (the date of a VA treatment session when symptoms warranting such rating were first shown in the record) the Veteran's PTSD has been assigned a 70 percent rating.  Consequently, what remains for consideration for this period is entitlement to a 100 percent rating.  VA treatment records since June 4, 2007, and the August 2008 VA examination report show that the Veteran has become more socially isolative (e.g., preferring to work on his car in a windowless garage so that he does not have to deal with people) and that his nightmares/sleep disturbances and resulting irritability have affected his marriage such that he and his spouse no longer share the same bedroom and have contemplated divorce.  These findings clearly demonstrate that the Veteran's PTSD symptoms have increased in severity (compared to the symptoms manifested during the period for which a 30 percent rating has been assigned); however, such findings do not demonstrate that the Veteran's PTSD has become so severe that he warrants an 100 percent rating for the disability either.  Significantly, despite his strained marriage and preference for solitude, the Veteran remains married and maintains contact with his children and grandchildren.  This does not demonstrate an inability to establish and maintain effective relationships.

The Board has also conducted a thorough review of the record and finds that none of the psychiatric symptoms cited in the General Rating Formula for Mental Disorders (General Formula) as illustrative of a 100 percent rating (or of equivalent gravity/intensity) are shown.  Specifically, it is not shown that the Veteran's PTSD results in gross impairment in thought processes of communication (in fact, his thought process is consistently noted to be normal and he is able to communicate responsively); persistent delusions or hallucinations (he has never admitted to having any delusional ideation or any auditory/visual hallucinations); persistent danger of hurting self or others (while he occasionally reports having suicidal ideation, he denies intention); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) (it is consistently noted that he maintains personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Veteran's representative argues that the Veteran warrants a rating in excess of 70 percent because the August 2008 VA examiner assigned him a GAF score of 44, and additionally argues that the RO impermissibly dismissed such a score when it failed to consider that a GAF score of 44 represents serious psychiatric impairment.  As was noted above, however, the assignment of a 70 percent rating for the Veteran's PTSD from June 4, 2007, was based on a VA treatment session wherein he was assigned a GAF score of 41, which is lower than 44.  Therefore, the Board disagrees with the representative's assertion that consideration was not given to the GAF score assigned by the August 2008 VA examiner.  The Board notes further that from June 4, 2007, the Veteran has been consistently assigned GAF scores ranging from 31 to 45.  A score of 31-40 reflects major impairment in several areas whereas scores of 41-45 signify serious symptoms or a serious impairment in social and occupational functioning; such scores represent symptoms that are encompassed by the currently 70 percent rating which is to be assigned when there are deficiencies in most areas.  See General Formula.  

In conclusion, as the record as a whole does not show that at any time since June 4, 2007, the Veteran has had psychiatric symptoms productive of total occupational and social impairment, a 100 percent rating is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  The Board notes, however, that the matter of entitlement to a TDIU rating has been raised by the evidence of record.  Such matter is the subject of the remand below, where it will be discussed in greater detail.


ORDER

A rating in excess of 30 percent for PTSD prior to June 4, 2007 and a schedular 100 percent rating from that date are denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that the assignment of a 70 percent schedular rating coupled with a denial of a 100 percent schedular rating raises an inferred claim for TDIU.  Notably, although the record reflects that the Veteran had stopped working prior to his claim for service connection for PTSD due to a work-related back injury, he also reported during his August 2008 VA examination that he has since attempted to return to work on a part-time basis, but often has to pass on job opportunities due to his mental health problems.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following:

1. 	The RO should provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his representative should have opportunity to respond. 

2. 	The RO should then fully develop (to include arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


